Citation Nr: 0400813	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran had active service from September 1960 to March 
1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision from the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran claims that while in basic training a hand 
grenade exploded close to his head.  He also states that 
during such training he fired rocket launchers and machine 
guns.  As a result of this exposure to noise, he contends 
that he developed bilateral hearing loss.

This appeal was certified to the Board in May 2003.  In 
November 2003, the veteran, via a telephone conversation with 
the RO, requested that the Board obtain his recent treatment 
records from the VA Medical Center at Ann Arbor.  The Board 
received this communication from the RO in December 2003 and 
such records have not been associated with the claims file.  

Additionally, a review of the claims file reflects that, when 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units, the veteran 
demonstrated some degree of bilateral hearing loss at service 
discharge, and, current medical evidence demonstrates a 
hearing loss disability as defined under 38 C.F.R. § 3.385 
(2003) and suggests service origin of such disability.  The 
nature and etiology of such hearing loss is, however, unclear 
insofar as the post-service medical evidence of record also 
includes note of the existence of conductive hearing loss due 
to cerumen impaction and ear infections.  As such, a 
clarifying VA examination opinion is necessary.

For this reason, this case is remanded for the following:

1.  The RO should request the veteran to 
provide the approximate dates of 
treatment for hearing loss from the VA 
Medical Center at Ann Arbor and obtain 
copies of all relevant records from that 
VA facility.  All efforts to obtain these 
records should be fully documented.

2.  The RO should schedule the veteran 
for a VA audiologic examination.  A copy 
of the claims file, to include this 
remand, must be made available to the 
examiner and review of such should be 
reflected in the completed examination 
report.  

The examiner is requested to identifying 
auditory thresholds, in decibels, at 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  The examiner should 
differentiate between any sensorineural 
and conductive hearing loss shown on 
current testing.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  

The examining VA physician should offer 
an opinion as to whether it is more 
likely than not, less likely as not or at 
least as likely as not that currently 
demonstrated bilateral hearing loss was 
incurred during the veteran's military 
service or is otherwise causally related 
thereto, specifically addressing the 
veteran's report of having been exposed 
to gunfire during basic training.  The 
examiner is also requested to address the 
significance, if any, of post-service 
evidence of ear infections and impacted 
cerumen.

A complete rationale for any opinion 
expressed must be provided.  

3.  The RO should otherwise review the 
claims file and ensure that any 
additional notification and development 
action required by the VCAA is completed 
with respect to this claim.  

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, issue the veteran and his 
representative a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


